     JACOB K. DANZIGER (SBN 278219)                                         JS-6
 1    e-mail: jdanziger@schiffhardin.com
     SCHIFF HARDIN LLP
 2   350 S. Main Street, Suite 210
     Ann Arbor, MI 48104
 3   Telephone: (734) 222-1500
     Facsimile: (734) 222-1501
 4
     Attorneys for Defendant
 5   FORD MOTOR COMPANY
 6

 7
                             UNITED STATES DISTRICT COURT
 8
        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION - LOS
 9                             ANGELES
10

11   JOHN REYNOLDS, et al.,                      Case No.: 2:18-cv-01327-AB-FFM
12                         Plaintiffs,           [PROPOSED] ORDER GRANTING
                                                 JOINT STIPULATION TO
13         vs.                                   DISMISS CASE
14   FORD MOTOR COMPANY,
15                         Defendant.
16

17
           Based on the Parties’ joint stipulation pursuant to Rule 41(a)(1)(A)(ii) of
18
     the FEDERAL RULES OF CIVIL PROCEDURE and good cause appearing, the
19
     Court GRANTS the joint stipulation. Accordingly, the Court DISMISSES with
20
     prejudice the Complaint as to all parties and claims. The Clerk of the Court shall
21
     terminate the case.
22

23
           IT IS SO ORDERED
24
     Dated: August 16, 2019
25

26
                                                _______________________________
27                                                    Andre Birotte, Jr.
28                                            -1-     United States District Judge
                                              ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                                      2:18-CV-01327-AB-FFM
